DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10467380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim(s) 1, 10, 17 is/are objected to because of the following informalities:

Claim 1 recites: “the first identifier pertaining a first predetermined deduction rate”.

Claim 10 recites: “the first identifier pertaining a first predetermined deduction rate”, and “the second identifier pertaining a first predetermined deduction rate”.

Claim 17 recites: “the first identifier pertaining a first predetermined deduction rate”, “inserting with the wireless service metering device second identifier”, and “the second identifier pertaining a first predetermined deduction rate”.

For purposes of applying prior art, Examiner interprets these claims to recite that the second identifier pertains to a second predetermined deduction rate.

Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6-8, 12-13, 16, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites: “a Lifeline program”.
	Holt (Re-evaluating FCC policies concerning the Lifeline & Link-up programs, previously mailed on 15 November 2021) teaches that to become a Lifeline program, a telecommunication company must be designated as an “eligible telecommunications carrier” or ETC by the Federal Communications Commission in accordance with federal law (page 394 footnote 7). 
Accordingly, the scope of the limitation “Lifeline program” is relative to a third party that can control what is included or excluded by the scope of this limitation. This limitation is a relative term.
Specifically, the Specification as originally filed on 24 January 2014 in parent application 61931257 (page 4 paragraph 0006 disclosing a plurality of programs administered by public, private, or governmental agencies, e.g. Lifeline) does not supply any standard for determining whether any particular program is a “Lifeline program”, and no objective standard is provided in order to allow the public to determine the scope of the claim. Instead, the metes and bounds of the claim merely depends on the subjective opinion of the person administering the program to determine if any such program would be considered a “Lifeline program”, i.e. self-certification, because the particular technique to determine if a program would be considered a “Lifeline program” is not recited. MPEP 2173.05(b)(IV)

Claim 6 recites: “consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI)”.
Limitations directed towards legal compliance renders the scope of the claim indefinite because the limitation is in fact not a limitation to the materials or acts of the claimed method, but instead recites a third party with jurisdiction to determine whether the materials or acts would comply with a particular law.
The metes and bounds of the claim is essentially determined by a third party, and therefore the claim is rendered indefinite.
Similar to the rationale above, the Specification as originally filed does not disclose to one of ordinary skill what structure or steps would be used to be “consistent” with HIPAA, or even which specific portion of HIPAA is the requisite standard for compliance.
According to the U.S. Department of Health and Human Services (HIPAA Administrative Simplification: Regulation Text), the applicable portions of HIPAA under 45 CFR 160, 162, and 164 is voluminous (see at least Table of Contents page 2-9).
Additionally, HIPAA Privacy Rule is subject to numerous modifications (Department of Health and Human Services, Federal Register).
For this reason, Examiner submits that the limitation “HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI)” in in fact no a limitation to the claimed invention, but is instead subject to a relative standard that is undefined, and is otherwise subject to relative interpretation based on the prevailing ruleset at various times.
Accordingly, no objective standard is provided in order to allow the public to determine the scope of the claim, i.e. one of ordinary skill in the art would not know if any particular invention 

As per the set of claim(s): 7, 8, 12, 13, 16, 18, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 6, 6, 2, 6, 6, 2, respectively, and incorporated herein.

Additional clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1: this claim recites: inserting identifiers in the wireless communication, the identifiers “pertaining” [to] a predetermined deduction rate.
Applicant did not point out, nor was Examiner able to find, any support for the limitation of inserting an identifier in the wireless communication, wherein the identifier “pertains” to a predetermined deduction rate.
Examiner refers to the Specification as originally filed on 24 January 2014 in parent application 61931257 as being representative. As can be best understood, this Specification discloses an algorithm tagging an outgoing message with an identifier when the message is determined to be sent to an HMO provider (page 18 paragraph 0059). Insofar as the deduction is concerned, this rate is determined elsewhere, and there is no disclosure that the deduction rate itself was actually inserted into the outgoing message, or that the identifier was further used to determine a deduction rate, or even if the identifier were used in any additional manner. Similar disclosure can be found in the Specification as originally filed on 26 January 2015 parent application 14605450, and also the instant pending Application as originally filed on 05 November 2019.
In the Remarks filed on 25 March 2022 page 13, Applicant asserts: “The claims are presently amended to clarify that identifiers added to the data communications pertain to predetermined deduction rates - not the sender, receiver, or service provider.”
Regarding the limitation “pertaining”, Examiner has applied the broadest reasonable interpretation based on the Specification as originally filed and Applicant’s Remarks, which would include an identifier “pertaining” to a deduction rate, but precludes the identifier from “pertaining” to the sender/receiver/service provider (as argued by Applicant).
For this reason, the Specification as originally filed does not provide adequate written description support for the feature of inserting an identifier “pertaining” to the deduction rate, because there is no disclosure on what the identifier is or how it is used to determine any deduction rate.

Claim(s) 2-9: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.

Claims 10-20, these claims is/are rejected for the same rationale as applied to the rejection of claims 1-9 above, respectively, and incorporated herein.

Additional clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method performed by one or more network apparatuses, comprising: 
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between a wireless device and a health care provider communication system; 
determining with the wireless service metering device that a wireless communication was received from the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system when it is determined that the wireless communication was received from the health care provider communication system based on the address of the wireless communication, the first identifier pertaining a first predetermined deduction rate; 
applying with the wireless service metering device the first predetermined deduction rate to a wireless service utilized for the received communication from the health care provider communication system based on the first identifier in the wireless communication; 
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; 
determining with the wireless service metering device that the wireless communication to the health care provider communication system was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device a second identifier in the wireless communication transmitted to the health care provider communication system, the second identifier pertaining to a second predetermined deduction rate; and 
applying with the wireless service metering device the second predetermined deduction rate to the wireless communication from the wireless device to the health care provider communication system based on the second identifier in the wireless communication; 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4, 6-9 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system;
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device;
inserting with the wireless service metering device a second identifier in the wireless communication transmitted to the health care provider communication system;
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. Regarding the insertion of an identifier, no specific data structure has been recited, and a generic computer is well within its capacity to enter data into a data structure for transmission to another remote generic computer.
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 6, 8, additional limitation(s) of a Web page which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system; transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; inserting with the wireless service metering device a second identifier in the wireless communication transmitted to the health care provider communication system; wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg (20130044870) teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 6, 8; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 10 recites:
A system for improving communication between a user and a health care provider with a wireless device comprising: 
a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
the wireless service metering device being configured to perform the instructions including determining that the wireless communication was received from the health care provider communication system based on an address of the wireless communication and inserting a first identifier in the wireless communication received from the health care provider communication system, the first identifier pertaining a first predetermined deduction rate; 
the wireless service metering device configured to apply the first predetermined deduction rate to the received communication from the health care provider communication system based on the first identifier in the wireless communication; 
the wireless service metering device is further configured to determine a communication was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication and inserting a second identifier in the wireless communication transmitted to the health care provider communication system, the second identifier pertaining a first predetermined deduction rate; and
the wireless service metering device is configured to apply the second predetermined deduction rate to the transmitted communication from the wireless device to the health care provider communication system based on the second identifier in the wireless communication, 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to a user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 12-13, 16 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
inserting a first identifier in the wireless communication received from the health care provider communication system;
inserting a second identifier in the wireless communication transmitted to the health care provider communication system;
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to a user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. Regarding the insertion of an identifier, no specific data structure has been recited, and a generic computer is well within its capacity to enter data into a data structure for transmission to another remote generic computer.
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 11 reciting a generic wireless device, generic computer being invoked to perform the abstract concept, such as claim(s) 13, additional limitation(s) of a Web page which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; inserting a first identifier in the wireless communication received from the health care provider communication system; inserting a second identifier in the wireless communication transmitted to the health care provider communication system; wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; wherein the display configured to display to a user the wireless communication from the health care provider communication system; and wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 17 recites:
A non-transitory computer program product embodying instructions to execute a method for improving user access to health services with a wireless device, the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting with a wireless network a communication from a health care provider communication system to a wireless device; 
determining with a wireless service metering device that the wireless communication was received from the health care provider communication system based on an address of the wireless communication, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system, the first identifier pertaining a first predetermined deduction rate; 
applying with the wireless service metering device the first predetermined deduction rate to a wireless service utilized for the received communication from the health care provider communication system based on the first identifier in the wireless communication; 
transmitting with a wireless network a communication to a health care provider communication system from the wireless device in response to input from the user; 
determining with the wireless service metering device that a communication was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device the second identifier in the wireless communication transmitted to the health care provider communication system, the second identifier pertaining a first predetermined deduction rate; and 
applying with the wireless service metering device the second predetermined deduction rate to the wireless communication from the wireless device to the health care provider communication system based on the second identifier in the wireless communication, 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18, 20 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
transmitting with a wireless network a communication from a health care provider communication system to a wireless device;
inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system;
transmitting with a wireless network a communication to a health care provider communication system from the wireless device in response to input from the user; 
inserting with the wireless service metering device the second identifier in the wireless communication transmitted to the health care provider communication system;
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. Regarding the insertion of an identifier, no specific data structure has been recited, and a generic computer is well within its capacity to enter data into a data structure for transmission to another remote generic computer.
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: transmitting with a wireless network a communication from a health care provider communication system to a wireless device; inserting with the wireless service metering device a first identifier in the wireless communication received from the health care provider communication system; transmitting with a wireless network a communication to a health care provider communication system from the wireless device in response to input from the user; inserting with the wireless service metering device the second identifier in the wireless communication transmitted to the health care provider communication system; wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 18-20; sending data over a network, e.g., receiving or transmitting data over a network, Symantec). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-12, 14-15, 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg (20130044870) in view of Sterman (Real-Time Billing in SIP) and Dolan (Medagate's Medicaid members get Lifeline phones, previously mailed on 18 April 2017 in parent case 14605450).

Claim 1: Altberg teaches:
A method (Abstract illustrating a method) performed by one or more network apparatuses (Figure 1 illustrating a plurality of computers), comprising: 
implementing a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between a wireless device and a provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
determining with the wireless service metering device that a wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); 
inserting with the wireless service metering device a first identifier in the wireless communication received from the provider communication system when it is determined that the wireless communication was received from the provider communication system based on the address of the wireless communication (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
applying with the wireless service metering device the first predetermined deduction rate to a wireless service utilized for the received communication from the provider communication system based on the first identifier in the wireless communication (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
transmitting a wireless communication to a provider communication system over the wireless network from the wireless device (Figure 1 illustrating sending data communication between the user and service provider); 
determining with the wireless service metering device that the wireless communication to the provider communication system was transmitted from the wireless device to the provider communication system based on an address of the wireless communication (page 21 paragraph 0284 illustrating embedding the identifier of the user in the communication reference data used to establish the connection between users and service providers); 
inserting with the wireless service metering device a second identifier in the wireless communication transmitted to the provider communication system (page 21 paragraph 0284 illustrating verifying the subscription status of the user); and 
applying with the wireless service metering device the second predetermined deduction rate to the wireless communication from the wireless device to the provider communication system based on the second identifier in the wireless communication (page 21 paragraph 0288 illustrating maintaining the minute balance of the user, page 21 paragraph 0287 illustrating different deduction rates for different users and different service providers); 
wherein the wireless communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user); and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device is configured to receive a wireless communication from the provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the provider communication system (Figure 16 label 589 illustrating establishing a connection between the user and service provider).
Altberg does not teach:
the first identifier pertaining a first predetermined deduction rate;
the second identifier pertaining to a second predetermined deduction rate.
Sterman teaches:
the first identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges);
the second identifier pertaining to a second predetermined deduction rate the first identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the SIP real-time call billing of Sterman within the billing system of Altberg with the motivation of accurately terminating a call when the user runs out of minutes, and also to reduce fraud (where a user makes multiple call for the same amount of credit minutes) (Sterman; page 11 paragraph 2-3).
Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg in view of Sterman do not teach:
health care provider.
Dolan teaches:
health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the billing system of Altberg in view of Sterman with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 2: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device comprises the metering server implemented in the mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system (Figure 8-9 illustrating the connection server being stored in a central location to perform the functionalities of tracking and billing).
Altberg in view of Sterman do not teach:
further comprising provisioning the wireless device and a wireless service for the wireless device under a Lifeline program.
Dolan teaches:
further comprising provisioning the wireless device and a wireless service for the wireless device under a Lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman and Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 3: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is less than 50% of standard airtime rates (page 5 paragraph 0070-0072 illustrating free communication time or any rate required by the service provider [considered to be “less than 50% of standard airtime rates”]); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider). 

Claim 4: Altberg in view of Sterman and Dolan teach:
The method according to claim 3 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is 0% (page 5 paragraph 0070 illustrating free communication time); and
 wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 5: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a provider service application for the wireless device (page 9 paragraph 0122 illustrating software communicating with the user’s wireless device); 
wherein the processor of the wireless device is configured to execute the provider service application (page 9 paragraph 0122 illustrating software communicating with the user’s wireless device); 
wherein the provider service application encrypts wireless communications to a provider communication system (page 9 paragraph 0122 illustrating encrypting the communication data); and 
wherein the provider service application decrypts wireless communications from a care provider communication system (page 9 paragraph 0122 illustrating decrypting the data parameters to establish and maintain connection between the user and the service provider).
Altberg in view of Sterman do not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman and Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 9: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising implementing the wireless service and the wireless service metering device such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim 10: Altberg teaches:
A system (Title illustrating a system) for improving communication between a user and a provider (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]) comprising: 
a non-transitory memory having instructions stored thereon to provide communication between a user and a provider through a provider communication system (Figure 7 illustrating computer and software stored thereon to perform software functionalities to connect users to providers); 
a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) configured to be implemented in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between the wireless device and the provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
the wireless service metering device being configured to perform the instructions including determining that the wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes) and inserting a first identifier in the wireless communication received from the provider communication system (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
the wireless service metering device configured to apply the first predetermined deduction rate to the received communication from the provider communication system based on the first identifier in the wireless communication  (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
the wireless service metering device is further configured to determine a communication was transmitted from the wireless device to the provider communication system based on an address of the wireless communication and inserting a second identifier in the wireless communication transmitted to the provider communication system (Figure 1 illustrating sending data communication between the user and service provider); and 
the wireless service metering device is configured to apply the second predetermined deduction rate to the transmitted communication from the wireless device to the provider communication system based on the second identifier in the wireless communication (page 21 paragraph 0288 illustrating maintaining the minute balance of the user, page 21 paragraph 0287 illustrating different deduction rates for different users and different service providers), 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device configured to receive a wireless communication from a provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); 
wherein the display configured to display to a user the wireless communication from the provider communication system (Figure 16 label 589 illustrating establishing a connection between the user and service provider); and 
wherein the wireless device configured to transmit a wireless communication to a provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user (Figure 11 illustrating the user providing comments to initiate the communication with the provider).
Altberg does not teach:
the first identifier pertaining a first predetermined deduction rate;
the second identifier pertaining a first predetermined deduction rate.
Sterman teaches:
the first identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges);
the second identifier pertaining to a second predetermined deduction rate the first identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the SIP real-time call billing of Sterman within the billing system of Altberg with the motivation of accurately terminating a call when the user runs out of minutes, and also to reduce fraud (where a user makes multiple call for the same amount of credit minutes) (Sterman; page 11 paragraph 2-3).
Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg in view of Sterman do not teach:
health services and health care provider.
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 11: Altberg in view of Sterman and Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device comprises one of the following: a smartphone (page 3 paragraph 0046 illustrating a smart phone), a tablet (page 15 paragraph 0204 illustrating a notebook computer), and a personal digital assistant (page 10 paragraph 0127 illustrating a PDA); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 12: Altberg in view of Sterman and Dolan teach:
The system according to claim 11 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the smartphone is a pre-paid phone with wireless network services provided by a mobile virtual network operator (Figure 8-9 illustrating the connection server being stored in a central location to perform the functionalities of tracking and billing).
Altberg does not teach:
wherein the wireless device and a wireless service for the wireless device is provisioned under a Lifeline program.
Dolan teaches:
wherein the wireless device and a wireless service for the wireless device is provisioned under a Lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 14: Altberg in view of Sterman and Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device is configured to deduct less than 50% of standard airtime rates for the wireless communication (page 5 paragraph 0070-0072 illustrating free communication time or any rate required by the service provider [considered to be “less than 50% of standard airtime rates”]); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 15: Altberg in view of Sterman and Dolan teach:
The system according to claim 14 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device is configured to deduct 0%  (page 5 paragraph 0070 illustrating free communication time); and 
wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 17: Altberg teaches:
A non-transitory computer program product embodying instructions (Figure 7 illustrating a computer with software to perform the functionalities of the system) to execute a method (Abstract illustrating a method) for improving user access to services (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]), the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting with a wireless network a communication from a provider communication system to a wireless device (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
determining with a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) that the wireless communication was received from the health care provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”])configured to determine communications transmitted between the wireless device and the provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
inserting with the wireless service metering device a first identifier in the wireless communication received from the provider communication system (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
applying with the wireless service metering device the first predetermined deduction rate to a wireless service utilized for the received communication from the provider communication system based on the first identifier in the wireless communication (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
transmitting with a wireless network a communication to a provider communication system from the wireless device in response to input from the user (Figure 1 illustrating sending data communication between the user and service provider); 
determining with the wireless service metering device that a communication was transmitted from the wireless device to the provider communication system based on an address of the wireless communication  (page 21 paragraph 0284 illustrating embedding the identifier of the user in the communication reference data used to establish the connection between users and service providers); 
inserting with the wireless service metering device second identifier in the wireless communication transmitted to the provider communication system (page 21 paragraph 0284 illustrating verifying the subscription status of the user); and 
applying with the wireless service metering device the second predetermined deduction rate to the wireless communication from the wireless device to the provider communication system based on the second identifier in the wireless communication (page 21 paragraph 0288 illustrating maintaining the minute balance of the user, page 21 paragraph 0287 illustrating different deduction rates for different users and different service providers), 
wherein the wireless communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user).
Altberg does not teach:
the first identifier pertaining a first predetermined deduction rate;
the second identifier pertaining a first predetermined deduction rate.
Sterman teaches:
the first identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges);
the second identifier pertaining a first predetermined deduction rate (page 3-10 illustrating using SIP messaging to establish a communication session between 2 client devices, Figure 1-2 illustrating exemplary VoIP phones, page 11-12 illustrating embedding billing services into SIP messages, page 14-15 illustrating edge or centralized call control, wherein SIP messages are passed through the call controller to establish the session, page 11 paragraph 2-3 illustrating determining the credits available on the user’s account and terminating the call when the user goes beyond the credit minutes available on the user’s account based on per-minute charges).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the SIP real-time call billing of Sterman within the billing system of Altberg with the motivation of accurately terminating a call when the user runs out of minutes, and also to reduce fraud (where a user makes multiple call for the same amount of credit minutes) (Sterman; page 11 paragraph 2-3).
Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg in view of Sterman do not teach:
health services and health care provider.
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 18: Altberg in view of Sterman and Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg in view of Sterman do not teach:
wherein the wireless device and a wireless service for the wireless device are provisioned under a lifeline program.
Dolan teaches:
wherein the wireless device and a wireless service for the wireless device are provisioned under a lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 19: Altberg in view of Sterman and Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is 0% (page 5 paragraph 0070 illustrating free communication time); and wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 20: Altberg in view of Sterman and Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device, the wireless service, and the wireless service metering device are configured such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim(s) 6-8, 13, 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg in view of Sterman and Dolan as applied to parent claims 1, 10 above as applicable, and further in view of Shoenhair (20060026039).

Claim 6: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); 
wherein the processor of the wireless device is configured to execute the provider service application (page 3-4 paragraph 0048 illustrating executing the applet or module); 
wherein the provider service application is configured to implement at least the following: a calendar feature for upcoming appointments (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg in view of Sterman do not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman and Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Sterman and Dolan do not teach:
wherein the health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Sterman and Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 7: Altberg in view of Sterman, Dolan and Shoenhair teach:
The method according to claim 6 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device of the health care provider application is 0% (page 5 paragraph 0070 illustrating free communication time); and 
wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 8: Altberg in view of Sterman and Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible care provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device), 
wherein the web-accessible health care provider service application stores health care provider account information in a secure folder located on the wireless device (page 3-4 paragraph 0048 illustrating executing the applet or module).
Altberg in view of Sterman do not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman and Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Sterman and Dolan do not teach:
wherein the storing of the health care provider account information is stored consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the storing of the health care provider account information is stored consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Sterman and Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 13: Altberg in view of Sterman and Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the processor of the wireless device is configured to execute a web-accessible provider service application (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); and
wherein the web-accessible health provider service application is configured to implement at least one of the following: a calendar feature for upcoming appointments  (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg in view of Sterman do not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Sterman and Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the web-accessible health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the web-accessible health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Sterman and Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 16: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a memory of the wireless device is configured to store provider account information (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device used to establish communication with the provider).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
 consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Response to Arguments
In the Remarks filed on 25 March 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 10 Applicant asserts support for the amended feature of first and second identifiers pertaining to first and second predetermined deduction rate in the Specification as originally filed, paragraphs 10, 24, and 53.
As stated in the section above, Examiner cannot ascertain support for the feature of inserting an identifier “pertaining” to a predetermined deduction rate, because Applicant further argues that the identifier does not pertain to the sender, receiver, or service provider (see Remarks filed 25 March 2022, page 13 paragraph 2).
In the section asserted by Applicant, the Specification as originally filed merely discloses that after a communication is determined to be to or from a health care provider, an identifier is inserted into the communication. There is no disclosure of what the identifier is, what it represents, or how it is further processed by the computer system to determine a deduction rate.
As acknowledged by Applicant, the applied art Altberg teaches encoding a service provider’s phone number into the communication; however, Applicant is not satisfied with Altberg as teaching an identifier added to the data communication pertaining to predetermined rates.
Assuming arguendo that Applicant’s assertion is correct (that a phone number is not pertaining to a deduction rate), additional clarification is requested regarding what an identifier is, and how it is used to obtain a deduction rate, as can be supported by the Specification as originally filed.

On page 10 Applicant argues that the claims are directed to “concrete” machine and machine processes.
Mere recitation of concrete or tangible components is not an inventive concept. MPEP 2106.05(b).
The examples relied on by Applicant, e.g. wireless service metering device in a wireless network, a healthcare provider communication system, a wireless device, merely amount to a generic computer invoked with a high level of generality to implement the abstract concept, generally linking the abstract concept to a particular technological environment, and/or merely providing insignificant extra-solution activities. See the section above with respect to 35 USC 101 for a full discussion of these components.

On page 11 Applicant argues that the claims provide a desired solution via a novel technological mechanism.
To the extent that any solution is provided, the solution is realized by the abstract concept of determining if a health care provider is part of a communication, and inserting an (unspecified) identifier into the communication as pertaining to a deduction rate in some unspecified manner. Determining how much to bill for a communication is directed towards an abstract concept, as discussed above and incorporated herein.
Indeed, there is no technical limitation on what the identifier is, how the identifier would be a technical feature, how it would be stored in a communication, or how it would be used to determine a deduction rate. Instead, these limitations have been recited with a high level of generality, as to merely invoke a generic computer in its known and existing capacity to implement the abstract concept.

On page 11 Applicant further argues that a metering device processing a wireless communication to determine if it is associated with a health care provider, and inserting an identifier of the predetermined deduction rate into the communication itself.
As discussed numerous times above, there is no support of inserting  a deduction rate directly into the communication as originally filed.
Nevertheless, the ability to send data for further processing is an abstract concept, such as the abstract concept of billing a user. Indeed, neither the claims nor the arguments specifically specify how the concept of billing would be represented in a computer, how a deduction would be applied against a user’s account, or even how a match is determined when a health care provider is a party to the communication.
In particular, inserting an “identifier” into a “wireless communication” could be performed by a person speaking to an operator, because there is nothing in the claims that would require any particular technical details that would preclude this interpretation. Instead, the claims merely recite an intended result, the result being inserting an identifier in a wireless communication, without any limitation on what data format or protocol is used to transmit the identifier data (such as a technical SIP protocol of Altberg). Accordingly, a person speaking over a telephone to convey any data would meet this limitation.
Accordingly, these are all forms of abstract concepts that are directed towards certain methods of organizing human activities and/or mental processes, such as steps that may be performed mentally or with pen and paper.
To the extent that a wireless communication is used to transmit data via a metering device and various systems, clouds, etc., these technical components have been recited in a post hoc manner with a high level of generality to implement the abstract concept, and are at best directed towards generally linking the abstract concept to a particular technical environment, and/or insignificant extra-solution activities.

On page 11 Applicant argues that Examiner failed to provide factual basis for subject matter ineligibility because Examiner has not considered the technical improvements of wireless metering device, or its effects on other operations.
Examiner submits that the claims do not provide any technical improvements, and the factual inquiry under Alice/Mayo Step 2A Prong 2 and Step 2B have been provided above, and incorporated herein.

On page 11 Applicant argues that “Lifeline program” is not indefinite.
As discussed in the section above and also previously, the limitation does not provide a requisite degree on what would and would not be included in the metes and bounds of the claims. Specifically, the claim does not set forth the requisite degree on who or what would be determined to be a “Lifeline program”.
As Applicant admits that the “exact contours” may shift over time, Examiner submits that the claims do not require any particular entity or any other mechanism by which one of ordinary skill in the art would be able to ascertain if a particular arrangement would be considered to be a “Lifeline program”, as the claims do not even limit this feature to any particular government program.
Therefore, one of ordinary skill in the art, when practicing the invention, may haphazardly claim that their particular implementation is a “Lifeline program”, because no requisite degree has been provided such that one of ordinary skill in the art would be able to ascertain what limitation is placed on the metes and bounds by the limitation “Lifeline program”.
Is this “Lifeline program” the result of some government approval process, as was afforded by evidentiary reference Holt disclosing an approval process by the FTC? Or is it the result of some federal, state, or local program, as disclosed by the Specification as originally filed on 24 January 2014 in parent application 61931257, page 4 paragraph 0006)?
Applicant is reminded that the specific steps required to certify a program as a “Lifeline program” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For this reason, anyone can claim that their program is a “Lifeline program” because there is no basis for what is included or excluded by this limitation.

Similarly, on page 12 Applicant argues that HIPAA compliance is not indefinite.
Applicant’s attention is again directed to US Department of Health and Human Services, Regulation Text, which lists voluminous HIPAA regulations, and Federal Register which states that HIPAA Regulation is constantly being changed.
For this reason, it is not clear what limitation HIPAA compliance would place upon the metes and bounds of the claim, because one of ordinary skill in the art would not know what specific materials or acts are being defined by this limitation.
Instead, anyone practicing the claimed invention may assert that their implementation is HIPAA-compliant, with no requisite degree so that one of ordinary skill in the art may ascertain the scope of this limitation.

On page 13 Applicant argues that the applied art do not teach inserting an identifier pertaining to the deduction rate into a message.
To clarify the record and to further compact prosecution for Applicant, Applicant’s arguments with respect to this feature have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Altberg teaches embedding the provider’s phone number into the data communication such that the provider may be identified. Contrary to Applicant’s assertion, the identity of the provider is then used to billing the users (page 10 paragraph 0137-0139). The bill rate of each provider has been discussed extensively in the section above, and incorporated herein.
It is noted that Altberg uses SIP messaging to carry out the VoIP phone communication (page 10 paragraph 0129).
Sterman teaches embedding billing information in the SIP messaging so that the user does not exceed the allotted prepaid time (see at least page 11 paragraph 3, and also the section above addressing Sterman).

For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandita (OpenFlow based load balancing and proposed theory for integration in VoIP network) teaches using logical SIP servers to initiate a communication session (page 32 paragraph 1, referencing Sterman).
Makela (Signaling in Session Initiation Protocol) teaches using SIP messaging for session-based billing, including pre-paid billing (page 11 paragraph 1-3).
Syrjala (WO0237759) teaches administering a prepaid credit account by embedding the amount of credit to be subtracted from the account, as well as the responsible part, in the SIP session data for a call, and if insufficient credit is available, deleting the contents of the call (page 6 line 32 to page 7 line 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626